MANAGED PORTFOLIO SERIES Coho Relative Value Equity Fund (the “Fund”) Supplement dated August 16, 2013 to the Prospectus and Statement of Additional Information for the Fund dated August 14, 2013 Please be advised that the Investor Class Shares of the Fund are not yet available for purchase. Thank you for your investment. If you have any questions, please call the Fund toll-free at 866-COHO-234 (866-264-6234). This supplement should be retained with your Prospectus and Statement of Additional Information for future reference.
